DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021, has been entered.
Response to Amendment
Claims 1-11 and 14-17 remain pending in the application. Applicant’s amendments to the claims have overcome the rejections under 35 U.S.C. 112(a) previously set forth in the Office action mailed August 3, 2020.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
In claim 1, line 13, and claim 8, line 15, it appears that “preventing the inner core of being removed” should read --preventing the inner core from being removed--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kravitz (US Patent No. 2,932,510, hereinafter Kravitz) in view of Hannah (US Patent Pub. 2016/0338482, hereinafter Hannah).
Regarding claim 1, Kravitz discloses a height adjustable base (10, 14; col. 1, lines 40-43; col. 2, lines 46-47; the preamble recitation “for use in a stick handling training system” describing an intended use and not a structural limitation of the claimed base; see MPEP 2111.02) comprising: an outer shell (channel 20; col. 1, lines 44-47) to be secured to a surface (e.g., via suction cups 61), the outer shell (20) comprising at least one opening (receiving adjusting screw 23, Figs. 1-2)5; and an inner core (rod 21) secured to the outer shell (20) and vertically adjustable between a first position and a second position relative to the outer shell (21; col. 2, lines 46-47).
Kravitz does not teach the inner core comprises at least one side button lockable within the opening and an outer lip positioned at a bottom end of the inner core, and the outer core comprising an inner lip configured for abutting the outer lip, such that the first position is defined as when the button is locked within the opening and the second position is defined as when the outer lip of the inner core abuts the inner lip of the outer shell. However, in the art of 

    PNG
    media_image1.png
    250
    309
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    299
    292
    media_image2.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kravitz by replacing Kravitz’s height adjusting mechanism (screws 23 and holes 22) with the adjusting mechanism taught by Hannah, by providing the outer shell with an inner lip and the inner core with a side button lockable within at least one opening of the outer core in the first position and an outer lip abutting the inner lip of the outer shell in the second position, in order to simplify adjustment of the base. One of ordinary skill in the art would recognize that the adjustment mechanism taught by Hannah would be simpler to operate than the adjusting screw of Kravitz, because the adjustment mechanism taught by Hannah eliminates the need for aligning an external adjustment screw with holes within the inner core.
claim 2, the modified Kravitz teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kravitz further teaches (Fig. 1) the outer shell (20) comprises feet (transverse member 14 and/or suction cups 61).
Regarding claim 4, the modified Kravitz teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kravitz further teaches (Fig. 4) the inner core (21) further comprises a cavity (col. 1, lines 48-49, receptacle for receiving an end of bar 11) defined by a cylindrical wall (receiving cylindrical hub 33 of locking nut 32, Figs. 4-5).
Regarding claim 5, the modified Kravitz teaches the claimed invention substantially as claimed, as set forth above for claim 5. Kravitz further teaches a protrusion (split ring 31 or hub 31 or screw 41) within the cavity (Fig. 4).
Regarding claim 8, Kravitz discloses a system (Fig. 1; the preamble recitation “stick handling training” describing an intended use of the claimed system and not a structural limitation; see MPEP 2111.02) comprising: at least two height adjustable bases (10, 14; col. 1, lines 40-43; col. 2, lines 46-47) to be positioned on a surface, each of the at least two height adjustable bases (10, 14) comprising: 5an outer shell (channel 20; col. 1, lines 44-47) comprising at least one opening (receiving adjusting screw 23, Figs. 1-2); and an inner core (rod 21) secured to the outer shell (20) and vertically adjustable between a first position and a second position relative to the outer shell (21; col. 2, lines 46-47); and at least one cross member (11; col. 1, lines 1-4) interconnected to the at least two height adjustable bases (10, 14).
Kravitz does not teach the inner core comprises at least one side button lockable within the opening and at least one outer lip positioned at a bottom end of the inner core, and the outer core comprising an inner lip configured for abutting the outer lip, such that the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kravitz by replacing each of Kravitz’s height adjusting mechanisms (screws 23 and holes 22) with the adjusting mechanism taught by Hannah, by providing the outer shell with an inner lip and the inner core with a side button lockable within at least one opening of the outer core in the first position and an outer lip abutting the inner lip of the outer shell in the second position, in order to simplify adjustment of the base. One of ordinary skill in the art would recognize that the adjustment mechanism taught by Hannah would be simpler to operate than the adjusting screws of Kravitz, because the adjustment mechanism taught by Hannah eliminates the need for aligning an external adjustment screw with holes within the inner core.
Regarding claims 16 and 17.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kravitz in view of Hannah, in further view of Brown (US Patent No. 1,146,843, hereinafter Brown).
Regarding claim 3 and 14, Kravitz teaches the claimed invention substantially as claimed, as set forth above for claims 2 and 8, respectively. Kravitz further teaches (Fig. 1) the outer shell (20) comprises feet (on transverse member 14, Fig. 2). Kravitz does not teach ice spikes positioned into and protruding from the feet to provide extra stability to the system. However, to solve the problem of securely engaging a device to different surfaces, Brown teaches (Fig. 2) that it is known to provide a base (12; col. 2, lines 27-35) with feet (ground engaging portions of H-shaped base 12, Fig. 2) and spikes (26, col. 2, lines 27-35) positioned into and protruding from the feet (as shown in Fig. 2), so that the system can be stabilized by the spikes (26) or supported by the feet, depending on the surface to which the device is to be secured during use (col. 2, lines 29-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kravitz by including spikes positioned into and protruding through the feet, as suggested by Brown, in order to stabilize the base by means of the spikes when so desired, depending on the surface on which the device is being used (Brown, col. 2, lines 29-35). The examiner notes that the term “ice” describes an intended use of the spikes (i.e., on ice) and does not further limit the structure of the spikes. Therefore, the term “ice” does not patentably distinguish the claimed spikes from those taught by Brown as discussed above, since a recitation of intended use does not differentiate the claimed apparatus from the prior if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham. 
Claims 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kravitz in view of Hannah, in further view of Kurtz et al. (US Patent No. 5,899,824, hereinafter Kurtz).
Regarding claim 6, the modified Kravitz teaches the claimed invention substantially as claimed, as set forth above for claim 5. Kravitz does not teach a protrusion within the cavity is positioned on a tab having two slits positioned on each side of the tab. However, in order to simplify assembly and disassembly of interconnected parts comprising a member positioned within a cavity, Kurtz teaches (Figs. 2-2C) a protrusion (detent 46, col. 4, lines 16-19) positioned on a tab (arm 44) within the cavity (col. 4, lines 17-19), the tab (44) having two slits (56, Fig. 3F; col. 5, lines 33-38) positioned on each side of the tab (44) (where “two slits positioned on each side of the tab” is interpreted in view of Applicant’s disclosure to mean one of the two slits is positioned on each side of the tab) to provide independent movement of the tab (44) from a cylindrical wall of the cavity (i.e., with respect to cylindrical wall of base portion 37), so that the parts can be easily and quickly snapped together and apart (col. 1, lines 50-51). The examiner notes that although the disclosure of Kurtz concerns snap-fit assembly of a dart, the Kurtz reference is reasonably pertinent to the connection problem faced by the inventor (as described in the specification at pg. 5, line 25-pg. 6, line 4) and is therefore analogous art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kravitz by replacing Kravitz’s threaded connection (for attachment of the cross bar 11 to the rods 21 of the base 10, 14) with a snap-fit connection as taught by Kurtz, by providing a protrusion in the cavity positioned on a tab having two slits on each side of the tab, as taught by Kurtz, so that the cross bar of Kravitz can be easily and quickly snapped together with the base to more easily assemble and disassemble the system 
Regarding claims 9, the modified Kravitz teaches the claimed invention substantially as claimed, as set forth above for claim 8. Kravitz further teaches (Fig. 4) the inner core (21) comprises a cavity (col. 1, lines 48-49, receptacle for receiving an end of bar 11) defined by a cylindrical wall (receiving cylindrical hub 33 of locking nut 32, Figs. 4-5). Kravitz does not teach a protrusion within the cavity positioned on a tab having two slits positioned on each side of the tab. However, in order to simplify assembly and disassembly of interconnected parts comprising a member positioned within a cavity, Kurtz teaches (Figs. 2-2C) a protrusion (detent 46, col. 4, lines 16-19) positioned on a tab (arm 44) within the cavity (col. 4, lines 17-19), the tab (44) having two slits (56, Fig. 3F; col. 5, lines 33-38) positioned on each side of the tab (44) (where “two slits positioned on each side of the tab” is interpreted in view of Applicant’s disclosure to mean one of the two slits positioned on each side of the tab) to provide independent movement of the tab (44) from a cylindrical wall of the cavity (i.e., with respect to cylindrical wall of base portion 37), so that the parts can be easily and quickly snapped together and apart (col. 1, lines 50-51). As noted above, although the disclosure of Kurtz concerns snap-fit assembly of a dart, the Kurtz reference is reasonably pertinent to the connection problem faced by the inventor (as described in the specification at pg. 5, line 25-pg. 6, line 4) and is therefore analogous art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kravitz by replacing Kravitz’s threaded connection for attaching the cross bar to the inner core of the base with a 
Regarding claim 10, the modified Kravitz teaches the claimed invention substantially as claimed, as set forth above for claim 9. Kravitz further teaches (Fig. 8) the cross member (11) comprises two connectors (screws 41 at each end of bar 11; col. 1, lines 55-64). With respect to the snap-fit connection discussed above for claim 9, Kurtz further teaches a connector (projection 50 with indentations forming flange 52; col. 4, lines 19-22) comprising a groove (col. 4, lines 19-22, indentations forming flange 52) and a protruding resistive member (projection 50 reads on a protruding resistive member as broadly claimed because it protrudes from interconnected part 48 and resists further movement of the connector by its engagement within the bore of the snap-fit adapter). When modifying the invention of Kravitz to include the snap-fit connection taught by Kurtz as discussed above for claim 9, it would have been obvious to one of ordinary skill in the art to provide the bar with connectors comprising a groove and a protruding resistive member, as taught by Kurtz, so that the cross bar of Kravitz can be easily and quickly snapped together with the bases to more easily assemble and disassemble the system (Kravitz, col. 1, lines 17-24; Kurtz, col. 1, lines 44-51). Although Kurtz does not explicitly teach that the groove has a semi-circular shape (interpreted in view of Applicant’s disclosure as referring to the cross-sectional shape shown in Fig. 5), the examiner notes that Applicant has In re Dailey, 149 USPQ 47 (CCPA 1976). 
Regarding claim 11.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kravitz in view of Hannah, in further view of Omohundro (US Patent No. 2,927,757, hereinafter Omohundro).
Regarding claims 7 and 15, the modified Kravitz teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 8, respectively. Kravitz further teaches the inner core (21) comprises four corners (the inner core 21 being rectangular, as shown in Figs. 1-2; col. 1, lines 44-45). Hannah does not teach the inner lip of the outer shell is substantially circumferential and four outer lips positioned at each corner of the inner core. However, in the art of height adjustable bases, in order to centrally position an inner core within an outer shell and to prevent accidental removal of the inner core from the outer shell, Omohundro teaches (Fig. 2) a substantially circumferential inner lip (bushing 6; col. 1, lines 62-70) on the outer shell (lower tubular support 2) and four outer lips (plugs 14, Fig. 2; col. 2, lines 22-45) positioned at 90 degree intervals on the inner core (upper tubular support 4; col. 2, lines 36-40) to provide multiple points of contact between the inner lip (6) and the outer lips (14; col. 2, lines 68-col. 3, line 4, plugs 14 contact bushing 6 to provide upper stop for upper extreme position of inner tube 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kravitz by forming the inner lip substantially circumferentially on the outer shell and positioning four outer lips on each corner of the rectangular inner shell of Kravitz to provide multiple points of contact between the inner lip and the four outer lips, as taught by Omohundro, in order to ensure that the inner core is centrally positioned within the outer shell and to prevent the inner core from being removed from the outer shell (Omohundro, col. 2, line 60-col. 3, line 4).
Response to Arguments
Applicant's arguments filed February 3, 2021, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Hannah’s tab (316) does not constitute a lip, the examiner notes that the term “lip” is interpreted according to its plain meaning to be “a projecting edge on a container or other hollow object” or “any edge or rim” (Random House Kernerman Webster’s College Dictionary ©2010, definitions 3 and 4). With respect to the rejection set forth in the prior Office action, the inwardly facing tab (316) of Hannah’s outer telescoping portion (256) forms a projecting edge within the outer telescoping portion (256) and is therefore reasonably understood to be a lip. 
In response to Applicant’s argument that, in Hannah’s invention, the function of preventing the inner core from being removed from the outer shell (now recited in amended claims 1 and 8) is accomplished by abutment of the base (304) and the rim (313) rather than the angled shoulder edge (314) and the inwardly facing tab (316), the examiner notes that the collar that forms the rim (313) can also be considered an inner lip (i.e., an inner edge or rim of the outer shell 256) as claimed and the outer flange of the base (304) can also be considered an outer lip (i.e., an outer edge or rim of the inner core 260) as claimed, as set forth above in response to Applicant’s amendment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lipstock et al. (US Patent Pub. 2012/0214616) discloses a height adjustable base comprising an outer shell with an integral inner lip and an inner core with an integral outer lip, wherein the outer lip abuts the inner lip to prevent the inner core from being removed from the outer shell (para. 0034).
Burrell (US Patent Pub. 2012/0196725) discloses a base for a stick-handling training system comprising a cavity having an opening on an upper surface of the base, for receiving a vertical connector of a horizontal cross bar (as disclosed but not claimed).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /April 22, 2021/